COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-06-427-CR
                                                

DONALD HAROLD BRADY                                                     APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM COUNTY CRIMINAL COURT
NO. 4 OF TARRANT COUNTY
                                                
----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We
have considered appellant=s AMotion
to Withdraw Notice of Appeal.@  The 
motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).                                                                                                                                                                                                                             PER
CURIAM
 
PANEL D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: January 11, 2007                                                       




[1]See Tex. R. App. P. 47.4.